20-10410-hcm Doc#87 Filed 06/08/20 Entered 06/08/20 09:27:33 Main Document Pg 1 of 4




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 08, 2020.

                                                                    __________________________________
                                                                           H. CHRISTOPHER MOTT
                                                                    UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION
    IN RE:                                                   §
                                                             §         CASE NO. 1:20-10410-HCM
    3443 ZEN GARDEN, L.P.                                    §
                                                             §         Chapter 11
             DEBTOR.                                         §

                              ORDER GRANTING
          APPLICATION OF CHAPTER 11 TRUSTEE UNDER 11 U.S.C. §§ 105(a)
      AND 363(b) FOR ORDER AUTHORIZING EMPLOYMENT AND RETENTION OF
      HMP ADVISORY HOLDINGS, LLC D/B/A HARNEY PARTNERS AS FINANCIAL
      ADVISORS TO THE CHAPTER 11 TRUSTEE EFFECTIVE AS OF APRIL 22, 2020

            CAME ON FOR CONSIDERATION the Application of Chapter 11 Trustee Under 11

   U.S.C. §§ 105(a) and 363(b) for an Order Authorizing the Retention of HMP Advisory Holdings,

   LLC d/b/a Harney Partners as Financial Consultants to the Trustee Effective April 22, 2020 (the

   “Application”)1 filed by Gregory Milligan, Chapter 11 Trustee (“Trustee”) of the bankruptcy estate

   of 3443 Zen Garden, (the “Debtor”), and the Court having found that it has jurisdiction to consider

   the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and the


   1 Capitalized terms not otherwise defined herein are used as defined in the Application.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                            PAGE 1 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm Doc#87 Filed 06/08/20 Entered 06/08/20 09:27:33 Main Document Pg 2 of 4




   Court having found that consideration of the Application and the relief requested therein is a core

   proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this

   proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

   notice of the Application as set forth therein is sufficient under the circumstances; and the Court

   having reviewed the Application and the Patterson Declaration and having considered statements

   in support of the Application at the hearing held before this Court (the “Hearing”), if any; and the

   Court finding that all objections, if any, to the Application have been withdrawn, resolved or

   overruled; and the Court having determined that the legal and factual bases set forth in the

   Application and at the Hearing establish just cause for the relief granted herein; and upon all of

   the proceedings had before the Court; and after due deliberation and sufficient cause appearing

   therefor,

          IT IS HEREBY ORDERED THAT:

          1.      The Application is GRANTED as set forth herein.

          2.      The terms of the Engagement Letter, including without limitation, the

   compensation provisions, all as modified by this Order, are reasonable terms and conditions of

   employment and are hereby approved, subject to the following terms, which apply notwithstanding

   anything in the Engagement Letter or the Application to the contrary:

               a. Harney shall file with the Court, and provide notice to the United States Trustee
                  (“U.S. Trustee”) and any committee appointed in the future, reports of
                  compensation earned and expenses incurred on a quarterly basis. Such reports shall
                  contain summary charts which describe the services provided, identify the
                  compensation earned, and itemize the expenses incurred;

               b. The Trustee is permitted to indemnify and hold harmless Harney, its affiliates and
                  their respective shareholders, members, managers, employees, agents,
                  representatives, and subcontractors (“Indemnified Person”) according to the terms
                  of the Engagement Letter. Notwithstanding the terms of the Engagement Letter, in
                  no event shall an Indemnified Person be indemnified or receive contribution or
                  other payment under the Engagement Letter if the Trustee, the Estate, or any

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                        PAGE 2 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm Doc#87 Filed 06/08/20 Entered 06/08/20 09:27:33 Main Document Pg 3 of 4




                   statutory committee of unsecured creditors appointed in the Case asserts a claim
                   against an Indemnified Person and the Court determines by final order that such
                   claim arose out of the gross negligence or willful misconduct on the part of that or
                   any other Indemnified Person;

                c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in the
                   Case (that order having become a final order no longer subject to appeal), and
                   (ii) the entry of an order closing the Case, any Indemnified Party believes that it is
                   entitled to the payment of any amounts by the Estate on account of the Trustee’s
                   indemnification, contribution, and/or reimbursement obligations under the
                   Engagement Letter (as modified by this Order), including without limitation the
                   advancement of defense costs, such Indemnified Party must file an application
                   therefor in this Court, and the Trustee may not pay any such amounts to the
                   Indemnified Party before the entry of an order by this Court approving the payment.
                   This paragraph is intended only to specify the period of time under which the Court
                   shall have jurisdiction over any request for fees and expenses by the Indemnified
                   Party for indemnification, contribution, or reimbursement and not as a provision
                   limiting the duration of the Trustee’s obligation to indemnify or make contributions
                   or reimbursements to the Indemnified Party. All parties in interest shall maintain
                   the right to object to any application by an Indemnified Party for indemnification,
                   contribution and/or reimbursement;

                d. In the event that any Indemnified Party seeks reimbursement from the Trustee for
                   attorneys’ fees and related expenses pursuant to the Application and Engagement
                   Letter (as modified by this Order), the invoices and supporting time records (which
                   may be redacted to maintain confidentiality or privilege) for the attorneys’ fees and
                   related expenses shall be annexed to the Indemnified Party’s own application, both
                   interim and final, and these invoices and time records shall be subject to the
                   approval of the Bankruptcy Court, and the Debtors may not pay any such amounts
                   absent entry of an order of the Court approving such payments;

                e. For a period of three years after the conclusion of the engagement, neither Harney
                   nor any of its affiliates shall make any investments in the Debtor or the Reorganized
                   Debtor;

                f. Harney shall disclose any and all facts that may have a bearing on whether Harney,
                   its affiliates, and/or any individuals working on the engagement have any interest
                   materially adverse to the interest of the Debtors’ estates or of any class of creditors
                   or equity security holders, by reason of any direct or indirect relationship to,
                   connection with, or interest in, the Debtors, or for any other reason. The obligation
                   to disclose identified in this subparagraph is a continuing obligation.

          3.       The Trustee is authorized, but not directed, to pay, in the ordinary course of

   business, all amounts invoiced by Harney for fees and expenses incurred in connection with its

   retention.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                          PAGE 3 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm Doc#87 Filed 06/08/20 Entered 06/08/20 09:27:33 Main Document Pg 4 of 4




          4.      The Trustee’s retention of Harney on the terms and conditions set forth in the

   Application and the Engagement Letter, as modified by this Order, is hereby approved effective

   as of April 22, 2020.

          5.      To the extent there is inconsistency between the terms of the Engagement Letter,

   the Application, and this Order, the terms of this Order shall govern.

          6.      Notwithstanding anything to the contrary herein, nothing in this Order authorizes

   the use of cash collateral or postpetition financing. Any payments authorized to be made pursuant

   to this Order shall be made only to the extent authorized under any cash collateral and/or

   postpetition financing order (as amended or extended, as the case may be) and the corresponding

   budget approved by the Court in effect as of the time such payment is to be made.

          7.      The Trustee is authorized to take all actions necessary to effectuate the relief

   granted in this Order in accordance with the Application.

          8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

   related to the implementation, interpretation, and enforcement of this Order.

                                                  ###



   PREPARED AND SUBMITTED BY:

   Jason M. Rudd
   State Bar No. 24028786
   Scott D. Lawrence
   State Bar No. 24087896
   WICK PHILLIPS GOULD & MARTIN, LLP
   3131 McKinney Avenue, Suite 100
   Dallas, Texas 75204
   Telephone: (214) 692-6200
   Facsimile: (214) 692-6255

   PROPOSED COUNSEL FOR GREGORY MILLIGAN,
   CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                       PAGE 4 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
